Case 3:18-cv-01483-BJD-PDB Document 14 Filed 04/19/19 Page 1 of 2 PageID 54




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

ROBERT SANDERS,                                    CASE NO. 3:18-cv-1483-J-39PDB

       Plaintiff,

v.

GOTOBRAZILS WAXING CENTER, INC.,
a Florida Profit Corporation,

      Defendant.
____________________________________/

 PARTIES' SUPPLEMENT TO JOINT MOTION FOR APPROVAL OF SETTLEMENT
               AND DISMISSAL OF CASE WITH PREJUDICE

       Plaintiff, ROBERT SANDERS ("SANDERS"), and Defendant, GOTOBRAZILS

WAXING CENTER, INC. ("GOTOBRAZILS") (Plaintiff and Defendants collectively referred

to as "Parties"), hereby file this supplement to their joint motion for approval of the Parties'

settlement [DE 12; DE 12-1] in the above-captioned matter. In accordance with the April 4,

2019 Order in this matter [DE 13], the Parties now submit this supplement, and in support

thereof state as follows:

       1.      Per the terms of the joint motion and the agreement between the parties,

GOTOBRAZILS agreed to pay “$5,000.00 to Plaintiff Robert Sanders as damages and

consideration for a general release.” [DE 12]

       2.      During the course of negotiations and after investigating and discussing the

substance of the allegations in the complaint [DE 3], the Parties had previously agreed that

$4,000 was an appropriate award for SANDERS' alleged damages.
Case 3:18-cv-01483-BJD-PDB Document 14 Filed 04/19/19 Page 2 of 2 PageID 55




       3.      While there are no known remaining potential causes of action by SANDERS

against GOTOBRAZILS other than those that have been presented in this action,

GOTOBRAZILS prefers to secure a general release as a matter of policy.

       4.      In addition, SANDERS sought the neutral reference language in the Parties'

settlement agreement. [DE 12-1 ¶ 9].

       5.      The additional $1,000 above the $4,000 for damages represents a negotiated

amount between the Parties for GOTOBRAZILS to secure the general release and for

SANDERS to secure the neutral reference language.

       WHEREFORE, the Parties jointly and respectfully request that this Court (i) approve the

settlement agreement between the Parties and (ii) dismiss this action with prejudice.


       Respectfully submitted April 19, 2019.


RICHARD CELLER LEGAL, P.A.                           BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, PC

By: /s/ Noah E. Storch                               By: /s/ Travis Halstead
Noah E. Storch                                       Travis Halstead
Florida Bar No. 0085476                              Florida Bar No. 0612901
noah@floridaovertimelawyer.com                       thalstead@bakerdonelson.com
10368 W. SR. 84, Suite 103                           SunTrust Center
Davie, Florida 33324                                 200 South Orange Avenue, Suite 2900
Telephone: (866) 344-9243                            Orlando, Florida 32801
Facsimile: (954) 337-2771                            Telephone: (407) 422-6600
Counsel for Plaintiff                                Telecopier: (407) 841-0325
                                                     Counsel for Defendant




                                            2
